WALKER, Circuit Judge,
dissenting:
Although the majority states that its holding is “narrow,” the implications of its decision are very broad. In disapproving the consolidated trial challenged here, this court is sending a message that will have a serious impact upon products liability litigation in this Circuit and other jurisdictions.
Notwithstanding statements to the contrary, the majority’s opinion overturns a consolidated trial of cases “involving a common question of law or fact,” Fed.R.Civ.P. 42(a), without any meaningful showing of prejudice. As far as I am aware, no other court has reached such a result.
The majority relies in part upon Cain v. Armstrong World Indus., 785 F.Supp. 1448 (S.D.Ala.1992), wherein an Alabama District Court granted a new trial motion after a consolidated trial of 13 asbestos cases. However, the differences between the two trials are striking. The Cain court had strong evidence that the jury failed to consider each claim separately, noting that “confusion and prejudice is manifest in the identical damages awarded in the non-cancer personal injury cases and in the cancer personal injury cases, the relatively short deliberation time as well as in the inflated amounts of many of the damage awards and the lack of evidence supporting some of the damages in several cases.” Id. at 1455. In this case, by contrast, there is no substantial evidence of prejudice to defendant Keene Corporation arising from the consolidation.
The majority questions why Keene was apportioned the same percentage of liability as settling defendant Owens-Corning Fiberglas Corporation, given that — looking at the cold record — the evidence against this defendant appears stronger. However, there is evidence that Lewis was exposed to various Keene products in several worksites, making the jury’s findings far from unsupported. I also note that Keene’s trial strategy was to deny that decedent Lewis was exposed to its products at all, not to contest its share of liability. Any disproportionality in the jury’s findings is as likely the product of the failure of this strategy, as the product of prejudice resulting from the consolidation.
The majority also speculates-that Keene may have been prejudiced by the jury’s inability to focus upon its claim that, at the time of Lewis’ exposure, it reasonably believed that asbestos was dangerous only to persons working in asbestos manufacturing plants. However, Keene had ample opportunity to present evidence in support of this contention at trial, and emphasized it in its summation, at which point it was the sole remaining defendant in the Lewis case. See Transcript at 11404-05 (Keene summation).
Adherence to the - court’s reasoning in these consolidated cases would likely compel the post-trial reversal of most large-scale consolidated trials.of product liability claims. For example, despite the majority’s assertions to the contrary, a fair application of its holding would necessitate reversal of Judge Weinstein’s consolidated trials of Brooklyn Navy Yard- asbestos eases in In re E. & S. *355Dists. Asbestos Litig., 772 F.Supp. 1380 (E. & S.D.N.Y.1991) (“BNY”), ajfd in part, rev’d in part, 971 F.2d 831 (2d Cir.1992). In reversing the district court, the majority states that the asbestos victims in these cases: did not all share identical occupations, were exposed to asbestos at different times, were both living and dead, were represented by more than one law firm, and suffered different ailments. But each of these factors cut the same way in the BNY consolidations. Attempting to distinguish BNY, the majority emphasizes that the victims here were exposed to asbestos in different worksites, while the largest BNY trial involved workers who suffered their primary asbestos exposure at a single worksite, the Navy Yard. However, the Navy Yard was a vast worksite where different ships were often built simultaneously, and within which workers engaged in different tasks were exposed to asbestos under different circumstances. Moreover, like these cases, the BNY cases involved exposures over a period of some four decades. I find it hard to believe that working conditions in the Navy Yard did not vary during that period.
Plainly, the common issues of fact and law that linked the BNY cases are substantially similar to the common issues that justified consolidation of these cases. With respect to the BNY cases, the majority states that “workers performing similar occupations on different ships during similar time frames were likely to experience exposure in similar ways.” Majority Opinion at 353. But the same is true for workers belonging to the same trades who worked in different powerhouses and other construction sites; and the time frame involved in this trial was virtually the same as that at issue in BNY. The workers at issue in this trial, like those in BNY, also suffered from many of the same ailments, such as lung cancer and mesothelio-ma, creating substantial overlap with respect to the relevant medical and epidemiological evidence. Finally, given that many of the plaintiffs asserted claims against the same groups of defendants, the relevant “state-of-the-art” evidence, concerning manufacturers’ knowledge of the dangers of asbestos, substantially overlapped.
Consolidated trials are an indispensable means of resolving the thousands of asbestos claims flooding our state and federal courts, as well as claims arising from other types of mass torts. I agree that trial courts should not employ consolidated trials where they pose substantial risks of prejudice, and that to do so when the risks are manifest and prejudice results amounts to an abuse of the considerable discretion the law accords to trial courts in deciding whether to consolidate. However, by overturning the consolidated trial here, where indisputably substantial common issues of fact and law prevailed, without a substantial showing of prejudice, I think the majority errs, while sending the wrong message to courts faced with the difficult task of administering such claims in a manner that is fair to all parties involved.
I respectfully dissent.